      Case 5:19-cv-00412-TKW-MAF Document 9 Filed 05/26/20 Page 1 of 2




                    UNITED STATES DISTRICT COURT
                    NORTHERN DISTRICT OF FLORIDA
                        PANAMA CITY DIVISION

WILLIAM TYRONE COPELAND,

      Petitioner,

v.                                               Case No. 5:19cv412-TKW-MAF
MARK S. INCH, Secretary, Department
of Corrections,

      Respondent.
                                          /

                                    ORDER

      This case is before the Court based upon the magistrate judge’s Report and

Recommendation (Doc. 8). No objections were filed. Having reviewed the Report

and Recommendation and the case file, I agree with the magistrate judge’s

determination that the claim raised in Petitioner’s §2254 habeas petition is

procedurally barred and meritless. Accordingly, it is

      ORDERED that:

      1.    The magistrate judge’s Report and Recommendation is adopted and

            incorporated by reference in this Order.

      2.    Petitioner’s §2254 habeas petition (Doc. 1) is DENIED, and the Clerk

            shall close the file.
      Case 5:19-cv-00412-TKW-MAF Document 9 Filed 05/26/20 Page 2 of 2




      Additionally, because Petitioner failed to make a substantial showing of the

denial of a constitutional right and there is no good faith basis for an appeal, it is

      FURTHER ORDERED that a certificate of appealability is DENIED, and

leave to appeal in forma pauperis is DENIED.

      DONE and ORDERED this 26th day of May, 2020.

                                   T. Kent Wetherell, II
                                  T. KENT WETHERELL, II
                                  UNITED STATES DISTRICT JUDGE




                                            2
